DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
He et al. (WO 2017/209740 A1) discloses a method for measuring the concentration of a friction reducer in a wellbore fluid (abstract) comprising introducing a reactive agent into a wellbore fluid sample (page 6, lines 5-28) and measuring absorption from about 190 nm to 900 nm (page 8, lines 5-10).
With respect to claims 1, 14, and 16, He fails to disclose (a) contacting an aliquot of the WSF with an amine detector compound to form a detection solution; wherein the WSF comprises the amine-based shale inhibitor; and wherein the detection solution is characterized by at least one absorption peak wavelength in the range of from about 380 nanometers (nm) to about 760 nm; (b) detecting an absorption intensity for the detection solution at a wavelength within about +20% of the at least one absorption peak wavelength; (c) comparing the absorption intensity of the detection solution at the wavelength within about +20% of the at least one absorption peak wavelength with a target absorption intensity of the amine-based shale inhibitor to determine the amount of amine-based shale inhibitor in the WSF; and (d) comparing the amount of amine-based shale inhibitor in the WSF with a target amount of the amine- based shale inhibitor.
Claims 2-13, 15, and 17-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        1 June 2022